DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 9 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2020.

Status of Claims
	Claims 1-19 are pending. Claims 9 and 12 stand withdrawn as noted above

Claim Objections
Claim 1 is objected to because at line 22, “fateners” should read --fasteners--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-8, 10, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,186,571 (Hentzschel).
Regarding claim 1, Hentzschel discloses a connection (see Figures 1-4) between a supported member (20) and a supporting member (22) using a connector (24) and a plurality of separate fasteners (see column 6, lines 11-23), the connection comprising:
a.    the supported member having an end face;
b.    the supporting member having a side face that is in generally abutting relation with the end face of the supported member (see Figure 1);
c.    the connector, the connector having a generally planar central attachment area (center of 32 between 28 and 30) bracketed by one or more generally planar peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70), the central attachment area being generally aligned with the peripheral attachment areas (in that the peripheral attachment areas extend from the central attachment area), the central attachment area interfacing with the end face of the supported member and the peripheral attachment areas interfacing with the side face of the supporting member (see Figure 1); wherein
d.    the plurality of separate fasteners that are used to attach the connector to the supported and supporting members have elongated shanks and tips (the fasteners being described as screws or nails in column 6, lines 11-23) and are only either driven through the central attachment area and through the end face of the supported member with their tips embedded in the supported member, or they are driven through the peripheral attachment areas and through the side face of the supporting member with their tips embedded in the supporting member, with each of the peripheral attachment areas receiving at least one of the plurality of separate 
Regarding claim 2, Hentzschel discloses the connector (24) is preferably an elongated member having a major axis, a minor axis, and a depth axis, and the connector is elongated with respect to the major axis such that the connector extends farther along the major axis than it does along the minor axis, and the connector is relatively thin such that the connector extends farther along the minor axis than it does along the depth axis (see annotated Figure 1 below).

    PNG
    media_image1.png
    538
    561
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Hentzschel
Regarding claim 3, Hentzschel discloses the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) extend away from the central attachment area (center of 32 between 28 and 30) sufficiently that they present exposed areas over which the end face of the supported member (20) does not overlie and extend past the one or more lateral sides of the supported member (22; see Figure 1).
Regarding claim 4, Hentzschel discloses the central attachment area (center of 32 between 28 and 30) joins with the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) at junctions (34, 36, 38).
Regarding claim 5, Hentzschel discloses a. the central attachment area (center of 32 between 28 and 30) has a selected cross-sectional area in a plane defined by the minor axis and the depth axis at a selected location away from the junctions with the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70), and
b.    the junctions (34, 36, 38) where the peripheral attachment areas join with the central attachment area have cross-sectional areas in the plane defined by the minor axis and the depth axis that are much less than that of the selected cross-sectional area of the central attachment area at the selected location away from the junctions with the peripheral attachment areas (see Figure 1).
Regarding claim 6, Hentzschel discloses the central attachment area (center of 32 between 28 and 30) and peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) of the connector (24) are formed with one or more openings (60, 64, 70) for the plurality of separate fasteners (see, e.g., Figure 2).
Regarding claim 7, Hentzschel discloses openings (60, 64, 70) for receiving the plurality of separate fasteners (see column 6, lines 11-23) are only provided in the central attachment area (center of 32 between 28 and 30) and the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70).
Regarding claim 8, Hentzschel discloses the central attachment area (center of 32 between 28 and 30) is formed with left and right side strengthening areas (28, 30) that are disposed laterally from each other on the lateral axis of the connector (24) and the strengthening areas extend in the direction of the longitudinal axis (see Figures 3 and 4).
Regarding claim 10, Hentzschel discloses the left and right side strengthening areas (28, 30) are formed with longitudinally extending flanges that jut outwardly from the central attachment (center of 32 between 28 and 30) along the depth axis (see Figure 1).
Regarding claim 11, Hentzschel discloses the central attachment area (center of 32 between 28 and 30) joins with the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) at junctions (34, 36, 38) and left and right side strengthening areas (28, 30) extend in the direction of the longitudinal axis past the junctions (see Figures 1 and 2).
Regarding claim 13, Hentzschel discloses the left and right side strengthening areas (28, 30) are formed with longitudinally extending flanges that jut outwardly from the central attachment (center of 32 between 28 and 30) along the depth axis (see Figure 1).
Regarding claim 14, Hentzschel discloses the strengthening areas (28, 30) are formed with longitudinal ends and the longitudinal ends of the strengthening areas are disposed adjacent the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70).
Regarding claim 15, Hentzschel discloses the connector (24) is preferably an elongated member having a major axis, a minor axis, and a depth axis, and the connector is elongated with respect to the major axis such that the connector extends farther along the major axis than it does along the minor axis, and the connector is relatively thin such that the connector extends farther along the minor axis than it does along the depth axis (see annotated Figure 1 above).
Regarding claim 16, Hentzschel discloses the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) extend away from the central attachment area (center of 32 between 28 and 30) sufficiently that they present exposed areas over which the end face of the supported member (20) does not overlie and extend past the one or more lateral sides of the supported member (22; see Figure 1).
Regarding claim 17, Hentzschel discloses a. the central attachment area (center of 32 between 28 and 30) has a selected cross-sectional area in a plane defined by the minor axis and the depth axis at a selected location away from the junctions with the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70), and
b.    the junctions (34, 36, 38) where the peripheral attachment areas join with the central attachment area have cross-sectional areas in the plane defined by the minor axis and the depth axis that are much less than that of the selected cross-sectional area of the central attachment area at the selected location away from the junctions with the peripheral attachment areas (see Figure 1).
Regarding claim 18, Hentzschel discloses the central attachment area (center of 32 between 28 and 30) and peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70) of the connector (24) are formed with one or more openings (60, 64, 70) for the plurality of separate fasteners (see, e.g., Figure 2).
Regarding claim 19, Hentzschel discloses openings (60, 64, 70) for receiving the plurality of separate fasteners (see column 6, lines 11-23) are only provided in the central attachment area (center of 32 between 28 and 30) and the peripheral attachment areas (26, 28, 30, and the outer portions of 32 which include fastener holes 64, 70).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,280,686 (Wack).
Regarding claim 1, Wack discloses a connection (see Figures 1 and 2) between a supported member (12) and a supporting member (10) using a connector (14) and a plurality of separate fasteners (38, 40, 42, 44, 46), the connection comprising:
a.    the supported member having an end face;
b.    the supporting member having a side face that is in generally abutting relation with the end face of the supported member (see Figure 2);
c.    the connector, the connector having a generally planar central attachment area bracketed by one or more generally planar peripheral attachment areas (see annotated Figure 2 below), the central attachment area being generally aligned with the peripheral attachment areas, the central attachment area interfacing with the end face of the supported member and the peripheral attachment areas interfacing with the side face of the supporting member; wherein
d.    the plurality of separate fasteners that are used to attach the connector to the supported and supporting members have elongated shanks and tips and are only either driven through the central attachment area and through the end face of the supported member with their tips embedded in the supported member, or they are driven through the peripheral attachment areas and through the side face of the supporting member with their tips embedded in the supporting member, with each of the peripheral attachment areas receiving at least one of the plurality of separate fasteners, and with the central attachment area receiving at least one of the plurality of separate fasteners therethrough (see Figure 2).

    PNG
    media_image2.png
    638
    1022
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2 of Wack
Regarding claim 2, Wack discloses the connector (14) is preferably an elongated member having a major axis, a minor axis, and a depth axis, and the connector is elongated with respect to the major axis such that the connector extends farther along the major axis than it does along the minor axis, and the connector is relatively thin such that the connector extends farther along the minor axis than it does along the depth axis (see annotated Figure 2 above).
Regarding claim 3, Wack discloses the peripheral attachment areas extend away from the central attachment area sufficiently that they present exposed areas over which the end face of the supported member (12) does not overlie and extend past the one or more lateral sides of the supported member (see Figure 2).
Regarding claim 4, Wack discloses the central attachment area joins with the peripheral attachment areas at junctions (the term junction being so broad so as to encompass the borders between the areas denoted in annotated Figure 2 above).
Regarding claim 5, Wack discloses a. the central attachment area has a selected cross-sectional area in a plane defined by the minor axis and the depth axis at a selected location away from the junctions with the peripheral attachment areas, and
b.    the junctions where the peripheral attachment areas join with the central attachment area have cross-sectional areas in the plane defined by the minor axis and the depth axis that are much less than that of the selected cross-sectional area of the central attachment area at the selected location away from the junctions with the peripheral attachment areas (see annotated Figure 2 above).
Regarding claim 6, Wack discloses the central attachment area and peripheral attachment areas of the connector (14) are formed with one or more openings (26, 28, 30, 32, 34) for the plurality of separate fasteners (38).
Regarding claim 7, Wack discloses openings (26, 28, 30, 32, 34) for receiving the plurality of separate fasteners (38) are only provided in the central attachment area and the peripheral attachment areas (see Figures 1 and 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 8, 2021